Citation Nr: 1046767	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1993 to July 2003. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which denied service connection for chest pain and insomnia.  

In February 2009 a hearing was held by the undersigned Veterans 
Law Judge.  The transcript is of record. 

In an Order dated in May 2010, the Court granted a Joint Motion 
for Remand that vacated the July 2009 Board decision as to the 
issue of service connection for insomnia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

An examination was provided in June 2008 in order to obtain a 
medical opinion on the question of a nexus between the Veteran's 
current insomnia and his reports of sleep problems in service.  
Once VA undertakes to provide an examination, steps must be taken 
to provide an adequate one, or to explain why an adequate 
examination cannot or will not be provided.  Daves v. Nicholson, 
21 Vet. App. 46, 52 (2007); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

The June 2008 VA examination was not adequate for rating 
purposes.  Although the examiner reviewed the claims file in 
connection with the examination and  identified insomnia, she 
failed to provide any rationale for her opinion that the current 
insomnia was not related to the in service complaints of sleeping 
problems or the 2003 sleep study which noted the patient's 
fragmented sleep pattern.    Remand is required for an adequate 
examination and opinion.

The Board further notes that the VA examiner was unable to supply 
the requested nexus opinion without resort to speculation; she 
also did not provide a basis for the conclusion that speculation 
would be required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  
It cannot be determined whether the question of a nexus cannot be 
resolved in light of current medical knowledge, or if the 
examiner merely lacks the background and training required to 
render the opinion.  This renders the examination report 
inadequate.  When VA undertakes to provide an examination or 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the RO should ensure that updated VA treatment records, 
if any, are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain updated VA treatment records from 
the VA medical center in San Antonio, Texas, 
and all associated clinics, as well as any 
other VA facility identified by the Veteran 
or in the record.

2.  Schedule the Veteran for a new VA 
examination.  
After reviewing the claims file, the examiner 
is asked to provide an opinion as to whether 
the Veteran's insomnia is related to his 
complaints of sleep problems in service. 
All opinions must be accompanied by a clear 
and complete rationale which discusses all 
relevant evidence of record.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, arrange for any 
additional development indicated, then 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


